Case 2:21-cv-12125-BRM-LDW Document 1-2 Filed 06/03/21 Page 1 of 31 PageID: 7




                           EXHIBIT A
Case 2:21-cv-12125-BRM-LDW Document 1-2 Filed 06/03/21 Page 2 of 31 PageID: 8

                                                                                                       Service of Process
                                                                                                       Transmittal
                                                                                                       05/06/2021
                                                                                                       CT Log Number 539505680
   TO:         Virginia Marczynski
               Firstsource Advantage, LLC
               205 BRYANT WOODS S
               BUFFALO, NY 14228-3609

   RE:         Process Served in New Jersey

   FOR:        Firstsource Advantage, LLC (Domestic State: NY)




   ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

   TITLE OF ACTION:                                  EDWARD SCIBILIA, ON BEHALF OF HIMSELF AND THOSE SIMILARLY SITUATED,
                                                     Pltf. vs. FlRSTSOURCE ADVANTAGE, LLC And JOHN DOES 1 to 10, Dfts.
   DOCUMENT(S) SERVED:                               -
   COURT/AGENCY:                                     None Specified
                                                     Case # ESXL341521
   ON WHOM PROCESS WAS SERVED:                       C T Corporation System, West Trenton, NJ
   DATE AND HOUR OF SERVICE:                         By Process Server on 05/06/2021 at 10:46
   JURISDICTION SERVED :                             New Jersey
   APPEARANCE OR ANSWER DUE:                         None Specified
   ATTORNEY(S) / SENDER(S):                          None Specified
   ACTION ITEMS:                                     CT has retained the current log, Retain Date: 05/06/2021, Expected Purge Date:
                                                     05/11/2021

                                                     Image SOP

                                                     Email Notification, Virginia Marczynski virginia.marczynski@na.firstsource.com

                                                     Email Notification, Andrea Wenz andrea.wenz@na.firstsource.com

   REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                     820 Bear Tavern Road
                                                     West Trenton, NJ 08628
                                                     866-401-8252
                                                     EastTeam2@wolterskluwer.com
   The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
   relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
   of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
   advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
   therein.




                                                                                                       Page 1 of 1 / KD
        Case 2:21-cv-12125-BRM-LDW Document 1-2 Filed 06/03/21 Page 3 of 31 PageID: 9

                                                                  .Wolters Kluwer

                           PROCESS SERVER DELIVERY DETAILS




Date:                        Thu, May 6, 2021

Server Name:                 John Jones




Entity Served                FIRSTSOURCE ADVANTAGE LLC
                                                                                        i
Agent Name                                                                              i

Case Number                  ESX-L-3415-21
                                                                                        4
J urisdiction                NJ




          1 1 0 1 1 01 1 0 1 1 1 1 0
Case 2:21-cv-12125-BRM-LDW Document 1-2 Filed 06/03/21 Page 4 of 31 PageID: 10



Yongmoon Kim (NJ Atty. ID #026122011)
KIM LAW FIRM LLC
411 Hackensack Avenue, Suite 701
Hackensack, New Jersey 07601
Telephone & Fax (201) 273-7117
ykim@kimlf.com

Ronald I. LeVine(NJ Atty. ID #278801972)
ron@ronlevinelaw.corn
Eileen L. Linarducci(NJ Atty. ID #030891983)
elinarducci@ronlevinelaw.com
LAW OFFICE OF RONALD I. LEVINE,ESQ.
210 River Street, Suite 11
Hackensack, New Jersey 07601
Tel.(201)489-7900
Fax (201)489-1395

Attorneysfor PlaintiffEdward Scibilia


                                                        SUPERIOR COURT OF NEW JERSEY
EDWARD SCIBILIA, on behalfofhimselfand                   LAW DIVISION: ESSEX COUNTY
those similarly situated,
                                                                     Civil Action
                      Plaintiff,
                                                             Docket No. ESX-L-3415-21
              VS.
                                                                    SUMMONS
FIRSTSOURCE ADVANTAGE,LLC; and
JOHN DOES 1 to 10,

                      Defendants.



From The State of New Jersey To The Defendant(s) Named Above:

        The plaintiff, named above, have filed a lawsuit against you in the Superior Court of New
Jersey. The complaint attached to this summons states the basis for this lawsuit. If you dispute
this complaint, you or your attorney must file a written answer or motion and proof of service
with the deputy clerk of the Superior Court in the county listed above within 35 days from the
date you received this summons, not counting the date you received it.(A directory of the
addresses of each deputy clerk of the Superior Court is available in the Civil Division
Management Office in the county listed above and online at
http://www.judiciary.state.nj.us/prose/10153 deptyclerklawref.pdf.) If the complaint is one in

                                          Page 1 of 2
Case 2:21-cv-12125-BRM-LDW Document 1-2 Filed 06/03/21 Page 5 of 31 PageID: 11



 foreclosure, then you must file your written answer or motion and proof of service with the Clerk
 of the Superior Court, Hughes Justice Complex, P.O. Box 971, Trenton, NJ 08625-0971. A filing
fee payable to the Treasurer, State of New Jersey and a completed Case Information Statement
(available from the deputy clerk of the Superior Court) must accompany your answer or motion
 when it is filed. You must also send a copy of your answer or motion to plaintiffs' attorneys
 whose names and addresses appear above, or to plaintiffs, if no attorney is named above. A
 telephone call will not protect your rights; you must file and serve a written answer or motion
(with fee of$175.00 and completed Case Information Statement) if you want the court to hear
 your defense.

        If you do not file and serve a written answer or motion within 35 days, the court may
enter a judgment against you for the relief plaintiffs demands, plus interest and costs of suit. If
judgment is entered against you, the Sheriff may seize your money, wages or property to pay all
or part of the judgment.

        If you cannot afford an attorney, you may call the Legal Services office in the county
 where you live or the Legal Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-
 888-576-5529). If you do not have an attorney and are not eligible for free legal assistance, you
 may obtain a referral to an attorney by calling one of the Lawyer Referral Services. A directory
 with contact information for local Legal Services Offices and Lawyer Referral Services is
 available in the Civil Division Management Office in the county listed above and online at
 http://www.judiciary.state.nj.us/prose/10153 deptyclerklawref.pdf.

                                              /s/ Michelle M Smith
Dated: May 4, 2021                            Michelle M. Smith
                                              Clerk of the Superior Court of New Jersey

 Name of Defendant to be served:              Firstsource Advantage, LLC

 Address of Defendant to be served:           do C T Corporation System
                                              820 Bear Tavern Road
                                              West Trenton, NJ 08628




                                            Page 2 of 2
Case 2:21-cv-12125-BRM-LDW Document 1-2 Filed 06/03/21 Page 6 of 31 PageID: 12




Yongmoon Kim(NJ Atty. ID #026122011)
Kim LAW FIRM LLC
411 Hackensack Avenue, Suite 701
Hackensack, New Jersey 07601
Telephone & Fax (201)273-7117
ykim@kimlf.com

Ronald I. LeVine(NJ Atty. ID #278801972)
ron@ronlevinelaw.com
Eileen L. Linarducci(NJ Atty. ID #030891983)
elinarducci@ronlevinelaw.com
LAW OFFICE OF RONALD I. LEVINE,ESQ.
210 River Street, Suite 11
Hackensack, New Jersey 07601
Tel.(201)489-7900
Fax (201)489-1395

Attorneysfor PlaintiffEdward Scibilia


                                                        SUPERIOR COURT OF NEW JERSEY
EDWARD SCIBILIA,on behalfofhimselfand                    LAW DIVISION: ESSEX COUNTY
those similarly situated,
                                                                      Civil Action
                       Plaintiff,
                                                                       Docket No.
               VS.
                                                           CLASS ACTION COMPLAINT
FlRSTSOURCE ADVANTAGE,LLC; and                                 and JURY DEMAND
JOHN DOES 1 to 10,

                       Defendants.



        Plaintiff Edward Scibilia, individually and on behalf ofthose similarly situated, by way

of Class Action Complaint against Defendant Firstsource Advantage,LLC,and John Does 1 to

 10, state:

                                        NATURE OF THE CASE

         1.    This is a putative class action arising from Defendant, Firstsource Advantage,

LLC's unlawful disclosure of private financial information to third parties without the prior



                                          Page! of 16
Case 2:21-cv-12125-BRM-LDW Document 1-2 Filed 06/03/21 Page 7 of 31 PageID: 13




 consent of the consumers.

        2.      The Fair Debt Collection Practices Act prohibits the disclosure ofinformation to

 third parties to prevent identity theft and invasions of privacy. As the National Consumer Law

 Center put it eloquently:

        As the world has gone digital, consumers' records, both financial and otherwise,
        are increasingly vulnerable to exposure. Transactions that were once fleeting,
        recorded only on paper and filed in some cabinet, or perhaps reduced to
        microfiche, are now but mouse-clicks away from duplication and dissemination.

       Unregulated databases, escalating numbers of mergers, and the proliferation of
       information brokers—private investigators who specialize in obtaining
       computerized records—all threaten privacy. As was noted in Congress,
       "databases of personal identifiable information are increasingly prime targets of
       hackers, identity thieves, rogue employees, and other criminals, including
       organized and sophisticated criminal operations."

       The intemet raises particular privacy concerns, as information sent over the World
       Wide Web may pass through dozens of different computer systems, each of which
       can snatch and hold the information in its coffers. In addition, website owners can
       track consumers' online behavior and gather information about their preferences,
       often without their knowledge. Web bugs, or tiny graphics that are put into web
       pages and e-mails, can monitor who views the information. Clickstream data can
       tell website owners which pages of the site were viewed and for how long.
       "Cookies" dropped onto a computer may not identify the user by name but do
       identify the particular computer, which allows an interested party to assemble a
       great deal ofinformation about that computer's user.

        Financial information is especially sensitive, able to reveal notjust a consumer's
        standard of living and debt load, but also personal preferences and lifestyle details
        ranging from books bought to prescriptions purchased. In California Bankers
        Ass'n v. Shultz, Justice Powell pointed out that "[f]inancial transactions can reveal
        much about a person's activities, associations, and beliefs." Justice Douglas
        elaborated further:

        A checking account...[m]ay well record a citizen's activities, opinion, and
        beliefs as fully as transcripts of his telephone conversations... In a sense a
        person is defined by the checks he writes. By examining them the agents get to
        know his doctors, lawyers, creditors, political allies, social connections, religious
        affiliation, educational interests, the papers and magazines he reads, and so on ad
        infinitum.

        The same can be said of credit card charges, debit purchases, and online


                                            Page 2 of 16
Case 2:21-cv-12125-BRM-LDW Document 1-2 Filed 06/03/21 Page 8 of 31 PageID: 14




        transactions. Forty years later, the details ofthese revealing consumer activities
        are easily collected, compiled, analyzed, and accessed, and thus have created a
        lucrative market for their trade. One industry leader among data aggregation
        companies, Acxiom, advertises that it has data on 2.5 billion consumers. Acxiom
        claims that one of its products covering American consumers has data on 250
        million consumers, offering data notjust on individual demographics, but also
        household characteristics, financial information, life events, major purchases, and
        behavior, all of which allows for targeted marketing. Experian reports that it
        manages data on more than 300 million consumers and 126 million households,
        while Equifax claims a database of over 115 million U.S. households distributed
        over 150 different segment groups, which can be used to predict behavior. In
        2017, Equifax suffered a data breach that involved the personal data on nearly
        half the United States population being stolen, a breach that a Congressional
        committee found to have been "entirely preventable." In 2014,the Federal Trade
        Commission filed a complaint against another data broker that allegedly bought
        the payday loan applications of consumers and then sold the information to
        marketers with no legitimate need for it, leading some scammers among them to
        debit millions from the consumers' accounts.

 National Consumer Law Center, Fair Credit Reporting (9th ed. 2017)§ 18.1, updated at

 www.ncic.org/library (footnotes omitted and alterations in original)(attached as Exhibit A).

        3.      For example, in enacting the FDCPA,Congress found "abundant evidence of the

use of abusive, deceptive, and unfair debt collection practices by many debt collectors. Abusive

 debt collection practices contribute to the number of personal bankruptcies, to marital instability,

to the loss ofjobs, and to invasions of individual privacy. 15 U.S.C. § 1692(a). See also

Douglass v. Convergent Outsourcing, 765 F.3d 299, 303-04(3d Cir. 2014)("The disclosure of

[the consumer's] account number raises these privacy concerns. The account number is a core

piece ofinformation pertaining to [the consumer's] status as a debtor and Convergent's debt

collection effort. Disclosed to the public, it could be used to expose her financial predicament.

Because Convergent's disclosure implicates core privacy concerns, it cannot be deemed

benign.").

        4.      Despite the Douglass ruling, Defendant continues to misuse and unlawfully

disclose private financial information about consumers to third-parties.


                                            Page 3 of 16
Case 2:21-cv-12125-BRM-LDW Document 1-2 Filed 06/03/21 Page 9 of 31 PageID: 15




        5.       Defendant's disclosure of sensitive fmancial information to third parties is an act

 consistent with a course of conduct and practice which was either designed to, or had as its

 natural consequence, an attempt to obtain money from consumers through the use offalse,

 misleading, deceptive, abusive, unfair, unconscionable, and unlawful conduct prohibited by

 common law and statutory law including, but not limited to, the Consumer Fraud Act("CFA"),

 N.J.S.A. 56:8-1, et seq., and the Fair Debt Collection Practices Act("FDCPA"), 15 U.S.C. §§

 1692, et seq.

        6.       Defendant is subject to strict liability under the FDCPA for the prohibited

 communication with third parties "without the prior consent ofthe consumer given directly to the

 debt collector...in connection with the collection of[the] debt, with any person other than the

consumer...." 15 U.S.C. § 1692c(b) and for violating 15 U.S.C. § 1692d(3).

        7.       Thus, Plaintiff bring this class action for damages against Defendant arising from

Defendant's unlawful disclosure of sensitive and confidential personal identifying and financial

information, when attempting to collect debts from New Jersey consumers.

        8.       Defendant is subject to strict liability under the FDCPA for communicating with

third parties "without the prior consent ofthe consumer given directly to the debt collector... in

connection with the collection of[the] debt, with any person other than the consumer...."

                                        JURISDICTION AND VENUE

        9.       This Court has jurisdiction to entertain this matter pursuant to 15 U.S.C. §

 1692k(d) and 28 U.S.C. § 1331.

        10.      Venue is proper in Essex County because Defendant regularly conducts business

there, including the collection of debts against New Jersey residents residing in Essex County.

                                                 PARTIES

        11.      Plaintiff, Edward Scibilia ("Scibilia"), is a natural person.

                                             Page 4 of 16
Case 2:21-cv-12125-BRM-LDW Document 1-2 Filed 06/03/21 Page 10 of 31 PageID: 16




           12.   "Plaintiff' refers to Scibilia.

           13.   At all times relevant to this lawsuit, Plaintiff was a citizen ofthe State of New

 Jersey.

           14.   Defendant, Firstsource Advantage,LLC("Defendant" or "Firstsource") is a

 collection agency with an office located at 205 Bryant Woods South, Amherst, New York 14228.

           15.   Defendants John Does 1 to 10 are natural persons and/or business entities all of

 whom reside or are located within the United States and personally created, instituted and, with

 knowledge that such practices were contrary to law, acted consistent with and oversaw policies

 and procedures used by the employees of Defendant that are the subject ofthis Complaint.-Those

 defendants personally control the illegal acts, policies, and practices utilized by Defendant and,

 therefore, are personally liable for all ofthe wrongdoing alleged in this Complaint. Those

 fictitious names ofindividuals and businesses alleged for the purpose of substituting limns of

 defendants whose identity will be disclosed in discovery and should be made parties to this

 action.

           16.   Some or all of John Does 1-10 set the policies and practices complained of herein.

           17.   Some or all of John Does 1-10 were actively engaged in the practices complained

 of herein.

           18.   In this pleading,"Defendants" in the plural refers to all Defendants:

                                          FACTUAL ALLEGATIONS

 A.        Allegations Regarding Defendant's Practices Generally

           19.   Firstsource regularly collects or attempts to collect debts that are past due.

           20.   Firstsource regularly collects or attempts to collect debts allegedly owed to others

 which were incurred primarily for personal, family or household purposes.

           21.   Firstsource is in the business of collecting debts or alleged debts of natural

                                              Page 5 of 16
Case 2:21-cv-12125-BRM-LDW Document 1-2 Filed 06/03/21 Page 11 of 31 PageID: 17




 persons which arise from transactions which are primarily for personal, family, or household

 purposes.

         22.     The alleged receivables associated with the debts were assigned to Firstsource for

 the purpose of collection.

        23.     Firstsource uses the mails, telephone, the intemet and other instruments of

 interstate commerce in engaging in the business ofcollecting defaulted debts or alleged debts of

 natural persons which arise from transactions which are primarily for personal, family, or

 household purposes.

        24.     Firstsource is a collection agency.

 B.     Plaintiff Scibilia

        25.     Firstsource has asserted that Scibilia allegedly incurred or owed a certain financial

 obligation arising out of a personal account.

        26.     The debt arose from one or more transactions which were primarily for Scibilia's

 personal, family or household purposes.

        27.     This account was assigned to Firstsource for collection.

        28.     Firstsource contends that the account is past due and in default.

        29.     The account was past due and in default at the time it was placed with or assigned

 to Firstsource for collection.

        30.     In an attempt to collect the Debt, Firstsource mailed a collection letter to Scibilia

 on April 28,2020("4/28/20 Letter"), June 9,2020("6/9/2020 Letter") and July 9,2020

("7/9/2020 Letter").

        31.     A true copy of the 4/28/20 Letter, 6/9/2020 Letter and the 7/9/2020 Letter, but

 with redactions, is attached as Exhibit B.




                                              Page 6 of 16
Case 2:21-cv-12125-BRM-LDW Document 1-2 Filed 06/03/21 Page 12 of 31 PageID: 18




         32.      Scibilia received and reviewed the 4/28/20 Letter, 6/9/2020 Letter and the

 7/9/2020 Letter.

         33.      Upon information and belief, the 4/28/20 Letter, 6/9/2020 Letter and the 7/9/2020

 Letter were mailed using a third-party letter vendor.

        34.       Scibilia never provided consent to Defendant to communicate to third parties

 regarding his debt.

        35.       By using a letter vendor, Defendant has recklessly disclosed Scibilia's personal

 identifying information and private information about his debt to a third party without Scibilia's

 prior consent.

        36.       Defendant unlawfully disclosed information about Scibilia's debt including the

 account numbers associated with the debt and the alleged balance due.

        37.       The FDCPA prohibits a debt collector from communicating with third parties

"without the prior consent ofthe consumer given directly to the debt collector... in connection

 with the collection of any debt, with any person other than the consumer, his attorney, a

 consumer reporting agency if otherwise permitted by law,the creditor, the attorney ofthe

 creditor, or the attorney ofthe debt collector ."1

        38.       The FDCPA also prohibits "Nile publication of a list of consumers who allegedly

 refuse to pay debts.

        39.       Unlawfully communicating with a third party letter vendor regarding Plaintiff's Debt

 violates the FDCPA because it is impermissible communication under sections 1692c(b)and




  15 U.S.C. § 1692c(b).
    U.S.C. § 1692d(3).
 2 15




                                             Page 7 of 16
Case 2:21-cv-12125-BRM-LDW Document 1-2 Filed 06/03/21 Page 13 of 31 PageID: 19




 1692d(3) which has the potential to cause harm to a consumer.3

         40.      Firstsource used the same procedures it used in sending the Firstsource Lettere to

 Plaintiff when sending the same and/or similar letters to numerous other New Jersey consumers.

         41.      During the proposed class period, Firstsource sent letters the same or similar to the

 Firstsource Letters to numerous New Jersey consumers in an attempt to collect a debt.

         42.      It is Firstsource's policy and practice to unlawfully communicate and convey

 private and sensitive information about consumers with third parties by using third party vendors

 to send written collection communications in attempts to collect consumer debts.

         43.      Upon information and belief, Firstsource published a list of debtors, including

 Plaintiff, that allegedly refuse to pay debts.

                                        CLASS ACTION ALLEGATIONS

         44.      Plaintiff brings this action individually and as a class action on behalf of all others

 similarly situated pursuant to Rule 4:32 ofthe New Jersey Rules of Court.

         45.      Subject to discovery and further investigation which may require Plaintiffto modify

 the following class definition at the time Plaintiff moves for class certification, Plaintiff seeks

 certification of a class initially defined as follows:

                  Class: All natural persons residing in State of New Jersey whose
                  information was disclosed by Defendant to a third party on or after
                  April 28, 2015.

                         FDCPA Subclass: All natural persons residing in the State
                         of New Jersey, to whom Defendant sent a collection letter;
                         which letter(a) was dated within one year prior to April 28,
                         2021;(b) was seeking to collect a consumer debt; and (c)
                         was sent using a third party letter vendor.



 3 See Hunstein  v. Preferred Collection & Mgmt. Servs., F.3d ,2021 U.S. App. LEXIS
 11648 (11th Cir. 2021)(communicating with third party letter vendor violated the FDCPA).
 4 "FirstSource Letters" refers to the 4/28/20 Letter, 6/9/2020 Letter and the 7/9/2020 Letter.


                                               Page 8 of 16
Case 2:21-cv-12125-BRM-LDW Document 1-2 Filed 06/03/21 Page 14 of 31 PageID: 20




         46.    Plaintiff seeks to recover statutory damages, actual damages, and attorney's fees

 and costs on behalf of himself and all class members under the claims asserted herein.

         47.    The Class for whose benefit this action is brought is so numerous that joinder of

 all members is impracticable.

         48.    There are questions oflaw and fact common to the members ofthe Class that

 predominate over questions affecting only individuals.

        49.     A class action is superior to other available methods for the fair and efficient

 adjudication ofthis controversy since joinder of all members is impracticable. A class action will

 cause an orderly and expeditious administration ofthe claims ofthe Class and will foster

 economies oftime, effort and expense by avoiding thousands ofindividual suits that will be

 based on the same legal theories that can be resolved in a single proceeding.

         50.    Plaintiffs claim is typical of the claims ofthe members ofthe Class. They are a

 member ofthe Class.

         51.    The questions of law and/or fact common to the members ofthe Class

 predominate over any questions affecting only individual members.

        52.     Plaintiff does not have interests antagonistic to those of the Class.

        53.     The Class, of which Plaintiff is a member, are readily identifiable. The Defendant

 has records of each account.

        54.     Plaintiff will fairly and adequately protect the interests ofthe Class, and have

 retained competent counsel experienced in the prosecution of consumer litigation. Proposed

 Class Counsel have investigated and identified potential claims in the action; have a great deal of

 experience in handling class actions, other complex litigation, and claims of the type asserted in

 this action.




                                            Page 9 of 16
Case 2:21-cv-12125-BRM-LDW Document 1-2 Filed 06/03/21 Page 15 of 31 PageID: 21




        55.     The prosecution of separate actions by individual members ofthe Class would run

 the risk ofinconsistent or varying adjudications, which would establish incompatible standards

 ofconduct for the Defendant in this action or the prosecution ofseparate actions by individual

 members ofthe class would create the risk that adjudications with respect to individual members

 ofthe class would as a practical matter be dispositive ofthe interests ofthe other members not

 parties to the adjudications or substantially impair or impede their ability to protect their

 interests. Prosecution as a class action will eliminate the possibility ofrepetitious litigation.

        56.     Plaintiff does not anticipate any difficulty in the management of this litigation.

                                      FIRST COUNT
                  DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF FOR THE CLASS

        57.     Plaintiffrepeats and realleges all prior allegations as if set forth at length herein.

        58.     Defendant's prohibited disclosure of private and sensitive information constitute

 unfair and unconscionable commercial practices and otherwise violate the Consumer Fraud Act

("CFA")at N.J.S.A. 56:8-2 and the FDCPA at 15 U.S.C. § 1692 et seq.

        59.     Plaintiff suffered ascertainable loss from Defendant's CFA violations.

        60.     Plaintiff therefore has standing to seek injunctive and other equitable relief under

 the CFA,at N.J.S.A. 56:8-19, and the FDCPA.

        61.     Moreover, under the Uniform Declaratory Judgments Law at N.J.S.A. 2A:16-53,

 the Plaintiff and the putative Class members can seek declaratory relief.

        62.     The Defendant and its agents or others acting on their behalf should be enjoined

 from any further action or failing to take actions that result in any invasion of privacy, retain

 benefits from its illegal acts by the use of protected private and fmancial information.

        WHEREFORE, as to Count One, Plaintiff, on behalf of himself and the putative class

 members, hereby requests a Judgment against Defendant,jointly and severally,



                                            Page 10 of 16
Case 2:21-cv-12125-BRM-LDW Document 1-2 Filed 06/03/21 Page 16 of 31 PageID: 22




        a. Granting class certification for class-wide equitable relief under R. 4:32-1(b)(2), and

              issuing a declaratory judgment applicable to the Plaintiff and putative Class and

              Subclass, pursuant to the Uniform Declaratory Judgments Law at N.J.S.A. 2A:16-53,

              ruling that:

                             1. Defendant violated the CFA.

                         2. Defendant violated the FDCPA.

        b. Granting a permanent injunction against the Defendant, pursuant to the CFA, at

              N.J.S.A. 56:8-19, and the FDCPA prohibiting them from the disclosure of consumer's

              information;

        c. Directing the Defendant to provide equitable notice relief pursuant to the CFA and

              FDCPA,providing for notice to Class members ofthe declaratory and injunctive ruling.

        d. Awarding Plaintiff's counsel reasonable attorneys' fees and costs under the CFA;

        e. For such other and further relief as the Court deems equitable and just.

                                      SECOND COUNT
                DAMAGES UNDER THE CONSUMER FRAUD ACT ON BEHALF OF THE CLASS

        63.      Plaintiffrepeats and realleges all prior allegations as if set forth at length herein.

        64.      Defendant is a "person" within the meaning ofthe CFA at N.J.S.A. 56:8-1.

        65.      Plaintiffand those similarly situated obtained "merchandise" within the meaning of

 the CFA at N.J.S.A. 56:8-1.

        66.      Defendant engaged in unconscionable commercial practices, deception, fraud,

 false promises, false pretenses and/or misrepresentations in connection with the sale of

 merchandise in violation of the CFA at N.J.S.A. 56:8-2.

        67.      Defendant engaged in unconscionable commercial practices, deception, fraud,

 false promises, false pretenses and/or misrepresentations in the subsequent performance of the



                                              Page 11 of 16
Case 2:21-cv-12125-BRM-LDW Document 1-2 Filed 06/03/21 Page 17 of 31 PageID: 23




 sale of merchandise in violation ofthe CFA at N.J.S.A. 56:8-2.

        68.      Defendant committed unconscionable commercial practices, deception, fraud,

 false promises, false pretenses and/or misrepresentations in direct violation ofthe CFA at

 N.J.S.A. 56:8-2.

        69.      As a result of Defendant's unlawful actions, Plaintiff and the Class members

 suffered ascertainable loss from Defendant's CFA violations, entitling them to treble damages

 under the CFA,at N.J.S.A. 56:8-19.

        WHEREFORE,as to Count Two,Plaintiff, on behalf of himself and the putative Class

        members, hereby requests a Judgment against Defendant,

        a. Granting class certification ofthe Subclass under R. 4:32-1(b)(3);

        b. Awarding treble damages under the CFA,at N.J.S.A. 56:8-19;

        c. Alternatively awarding a refund of all moneys collected under the CFA,at N.J.S.A.

              56:8-2.11;

        d. Awarding Plaintiffs counsel reasonable attorneys' fees and costs under the CFA,at

              N.J.S.A. 56:8-19;

        e. For pre-judgment and post-judgment interest; and

        f. For such other and further relief as the Court deems equitable and just.

                                           THIRD COUNT
                                  NEGLIGENCE ON BEHALF OF THE CLASS

        70.      Plaintiffrepeats and realleges all prior allegations as if set forth at length herein.

        71.      Defendant owed the Plaintiff a duty to maintain the confidentiality of their private

 and financial information.

        72.      Expert testimony is not required to establish that the disclosure of confidential and

 protected information breaches a commonly known duty owed by Defendant.



                                             Page 12 of 16
Case 2:21-cv-12125-BRM-LDW Document 1-2 Filed 06/03/21 Page 18 of 31 PageID: 24




          73.      The disclosure ofthe confidential and protected information ofthe Plaintiff and

 the Class damaged them by exposing their private information to persons who lacked any right

 or entitlement to know their private information.

          74.       The Plaintiff and others have suffered a compensable loss arising from the

 disclosure oftheir protected private and fmancial information.

          75.      The Class has likewise suffered a compensable loss arising from the disclosure of

 their protected private and financial information.

          WHEREFORE,as to Count Three,Plaintiff, on behalf of himself and the putative Class

          members, hereby requests a Judgment against Defendant,

          a. Granting class certification ofthe Class under R. 4:32-1(b)(3);

          b. A money judgment for compensatory damages based on the Defendant's disclosure

                ofthe Plaintiff and Class' private information;

          c. For attorney's fees, litigation expenses and costs in connection with this action;

          d. For pre-judgment and post-judgment interest; and

          e. For such other and further relief as the Curt deems equitable and just.


                                            FOURTH COUNT
                              INVASION OF PRIVACY ON BEHALF OF THE CLASS

          76.      Plaintiffrepeats and realleges all prior allegations as if set forth at length herein.

          77.      Defendant invaded the privacy ofPlaintiff by unreasonable publication of private

 facts.

          78.      These private facts, Plaintiff's fmancial information, are actually private matters,

 the dissemination of such facts would be offensive to a reasonable person and there is no

 legitimate interest of the public in being apprised of the facts publicized.

          79.      Expert testimony is not required to establish that the disclosure of confidential

                                               Page 13 of 16
Case 2:21-cv-12125-BRM-LDW Document 1-2 Filed 06/03/21 Page 19 of 31 PageID: 25




 financial information invaded a person's privacy.

        80.       By publishing the private financial information ofthe Plaintiff and the Class,

 Defendant damaged them by exposing their private information to persons who lacked any right

 or entitlement to know their private financial information.

        81.        The Plaintiff and others have suffered a compensable loss arising from the

 invasion of their privacy.

        82.       The Class has likewise suffered a compensable loss arising from the invasion of

 their privacy.

        WHEREFORE,as to Count Four, Plaintiff, on behalf of himself and the putative Class

        members, hereby requests a Judgment against Defendant,

        a. Granting class certification ofthe Class under R. 4:32-1(b)(3);

        b. A money judgment for compensatory damages based on the Defendant's invasion of

              the privacy of the Plaintiff and Class;

        c. For attorney's fees, litigation expenses and costs in connection with this action;

        d. For pre-judgment and post-judgment interest; and

        e. For such other and further relief as the Court deems equitable and just.

                                                 COUNT FrvE
                  FAIR DEBT COLLECTION PRACTICES ACT FOR THE FDCPA SUBCLASS

        83.       Plaintiffrepeats and realleges all prior allegations as if set forth at length herein.

        84.       Defendant is a "debt collector" within the meaning of 15 U.S.C. § 1692a(6).

        85.       The Debt is a "debt" within the meaning of 15 U.S.C. §1692a(5).

        86.       Plaintiff is a "consumer" within the meaning of 15 U.S.C. § 1692a(3).

        87.       The Firstsource Letters are "communication[s]" as defined by 15 U.S.C.

 § 1692a(2).



                                              Page 14 of 16
Case 2:21-cv-12125-BRM-LDW Document 1-2 Filed 06/03/21 Page 20 of 31 PageID: 26




        88.     Defendant sent the Firstsource Letters in an attempt to collect a "debt" within the

 meaning of 15 U.S.C. §1692a(5).

        89.     Defendant violated the FDCPA including sections 1692c, 1692c(b), 1692d,

 1692d(3), and 1692f ofthe FDCPA.

        90.     Based on any one ofthose violations, Defendant is liable to Plaintiff and the Class

 for statutory damages, attorney's fees and costs under 15 U.S.C. § 1692k.

        WHEREFORE,as to Count Five, Plaintiff, on behalf of himself and the putative Class

 members, hereby requests a Judgment against Defendant, Firstsource Advantage, LLC,

        a. An order certifying that the Cause of Action may be maintained as a class
           pursuant to R.4:32 including defining the class, defining the class claims, and
           appointing Plaintiff as the class representative and the undersigned attorney as
           class counsel;

        b. An award of statutory damages for Plaintiff pursuant to 15 U.S.C.
           § 1692k(a)(2)(A) and § 1692k(a)(2)(B)(i);

        c. An award of statutory damages for the Class pursuant to 15 U.S.C.
           § 1692k(a)(2)(B)(ii);

        d. Attorney's fees, litigation expenses, and costs pursuant to 15 U.S.C.
           § 1692k(a)(B)(3); and

        e. For pre-judgment and post-judgment interest; and

        f For such other and further relief as may be just and proper.

                                          JURY DEMAND

        Plaintiff demands a trial by jury on all issues subject to trial by jury.


                             DESIGNATION OF TRIAL COUNSEL

        Pursuant to Rule 4:25-4, Yongmoon Kim is designated as trial counsel for Plaintiff.




                                            Page 15 of 16
Case 2:21-cv-12125-BRM-LDW Document 1-2 Filed 06/03/21 Page 21 of 31 PageID: 27




                                        CERTIFICATION

        Pursuant to Rule 4:5-1, I hereby certify to the best of my knowledge that the matter in

 controversy is not the subject of any action pending in any court or the subject of a pending

 arbitration proceeding, nor is any other action or arbitration proceeding contemplated. I further

 certify that I know of no party who should be joined in this action at this time.

        I hereby certify that pursuant to Rule 1:38-7: All confidential identifiers ofthe parties to

 this action have been redacted from all documents or pleadings submitted to the Court.


 Dated: April 28,2021                          Km LAW FIRM LLC

                                              /s/ Yongmoon Kim
                                              Yongmoon Kim,Esq.

                                               Attorneysfor Plaintiff




                                           Page 16 of 16
   Case Date
        2:21-cv-12125-BRM-LDW              Document
             downloaded: April 26, 2021 6:52 pm     1-2 Filed 06/03/21 Page 22 of 31 PageID: 28

The Fair Credit Reporting Act(FCRA)protects a limited segment offinancial privacy, by regulating consumer reporting
agencies(CRAs)that collect credit information about consumers, those who provide information to the CRAs, and those who
seek information from CRAs. However, many consumer financial transactions do not fall within the FCRA,and other sources
ofprivacy law must be examined to see if they can protect personal financial data from those who seek to acquire and exploit
it. Discussed below are some federal statutes, state statutes, common law tort claims, and identity theft laws that may serve to
shield consumers' economic conduct.

As the world has gone digital, consumers' records, both financial and otherwise, are increasingly vulnerable to exposure.
Transactions that were once fleeting, recorded only on paper and filed in some cabinet, or perhaps reduced to microfiche, are
now but mouse-clicks away from duplication and dissemination.

Unregulated databases, escalating numbers of mergers, and the proliferation ofinformation brokers—private investigators who
specialize in obtaining computerized records—all threaten privacy. As was noted in Congress,"databases of personal
identifiable information are increasingly prime targets of hackers, identity thieves, rogue employees, and other criminals,
including organized and sophisticated criminal operations."1

The internet raises particular privacy concerns, as information sent over the World Wide Web may pass through dozens of
different computer systems, each of which can snatch and hold the information in its coffers. In addition, website owners can
track consumers' online behavior and gather information about their preferences, often without their knowledge. Web bugs, or
tiny graphics that are put into web pages and e-mails, can monitor who views the information. Clickstream data can tell
website owners which pages ofthe site were viewed and for how long."Cookies" dropped onto a computer may not identify
the user by name but do identify the particular computer, which allows an interested party to assemble a great deal of
information about that computer's user.2

Financial information is especially sensitive, able to reveal notjust a consumer's standard of living and debt load, but also
personal preferences and lifestyle details ranging from books bought to prescriptions purchased. In California Bankers Ass'n
v. Shultz,3 Justice Powell pointed out that "[financial transactions can reveal much about a person's activities, associations,
and beliefs." Justice Douglas elaborated further:



       Itelephone
        A checking account...[m]ay well record a citizen's activities, opinion, and beliefs as fully as transcripts of his
          ri      conversations...In a sense a person is defined by the checks he writes. By examining them the agents get to
         ow his doctors, lawyers, creditors, political allies, social connections, religious affiliation, educational interests, the
        apers and magazines he reads, and so on ad infmitum.4


The same can be said ofcredit card charges, debit purchases, and online transactions. Forty years later, the details ofthese
revealing consumer activities are easily collected, compiled, analyzed, and accessed, and thus have created a lucrative market
for their trade. One industry leader among data aggregation companies, Acxiom, advertises that it has data on 2.5 billion
consumers.5 Acxiom claims that one of its products covering American consumers has data on 250 million consumers, offering
data not just on individual demographics, but also household characteristics, financial information, life events, major
purchases, and behavior, all of which allows for targeted marketing.n Experian reports that it manages data on more than 300
million consumers and 126 million households,2 while Equifax claims a database of over 115 million U.S. households
distributed over 150 different segment groups, which can be used to predict behavior.'In 2017, Equifax suffered a data breach
that involved the personal data on nearly half the United States population being stolen, a breach that a Congressional
committee found to have been "entirely preventable."2 In 2014,the Federal Trade Commission filed a complaint against
another data broker that allegedly bought the payday loan applications of consumers and then sold the information to marketers
with no legitimate need for it, leading some scammers among them to debit millions from the consumers' accounts.12

Marketers are intensely interested in consumers' online and other behavior so they can pinpoint consumers for advertising.II
Businesses want to learn as much about consumers as possible.I2 Furthermore, since the 9/11 attacks, the federal government,
specifically the National Security Agency, has voraciously sought data about individuals both inside and outside the United
States.12 Political groups seek out and aggregate information about consumers to assign them "persuasion scores" that purport
to measure how likely that consumer is to vote for or against a particular candidate." Even the mundane task of grocery
shopping is considered sufficiently informative that supermarkets use "loyalty cards" to track every item purchased by every
cardholder, and they are free to sell that information anyone who mi t be interested. Thic is Tear insatiable hunger to
                                                       7ID
LIBRARY
   Case-Date
        2:21-cv-12125-BRM-LDW              Document
             downloaded: April 26, 2021 6:52 pm     1-2 Filed 06/03/21 Page 23 of 31 PageID: 29
learn how consumers get and spend their money.

Notwithstanding the sensitivity embedded in a person's financial choices, they are, for the most part, fair game for trade.
While federal law protects against disclosure of video rental preferences,'1 cable viewing preferences,'fi medical recortis,12 and
student records,2it does not yet prevent financial or other institutions from selling their customers' Social Security numbers,
account balances, maturity dates, securities holdings, or other information to private entities.12 Consequently, consumers
remain largely ignorant ofthe trafficking in such personal information.

In 2014,the FTC conducted an in-depth study of nine data brokers that collect personal information about consumers and then
sell it for marketing and other purposes, and issued an extensive and often critical report. In addition to describing the
processes by which data brokers gather and use consumer information, the agency called for Congress to "consider enacting
legislation that would enable consumers to learn of the existence and activities of data brokers and provide consumers with
reasonable access to information about them held by these entities."21 In effect, this is a call for Congress to extend some ofthe
basic rights provided by the FCRA to data that falls outside that act. However,there could be downsides to such legislation to
regulate data brokers, such as preemption of stronger state laws and potential impairment ofthe FCRA if brokers are covered
under both that Act and the proposed law.

Though the FCRA limits some disclosures by private parties of consumer financial information, it does not give consumers the
right to prohibit a CRA from disclosing accurate, nonobsolete information to those deemed to have a permissible purpose.22
Furthermore, while some data warehousers fall within the definition of a CRA,21 others that sell their records for reasons other
than those included in the definition of a CRA may evade the FCRA's restrictions.24

In addition, the Gramm-Leach-Bliley Act(the GLBA)gives consumers a limited right to "opt out" of certain disclosures by
financial institutions to nonaffiliated third parties.21 However, its abundant exceptions arguably all but destroy the protection it
purports to provide.

American privacy law is poorly suited to protecting privacy, especially of computerized consumer information. Aside from the
FCRA,privacy laws largely fall into three categories: laws protecting personal privacy from invasions by governments,federal
or local; the common law tort ofinvasion of privacy; and statutes and case law that prohibit private parties from obtaining26 or
disclosine specific types ofinformation. Relevant provisions ofthe GLBAn will be described in this last category; they
impose certain notice requirements on financial institutions who disclose financial data and a limited right for consumers to opt
out ofsome kinds of disclosures.




Footnotes
  1 {1} Personal Data Privacy and Security Act of 2005, S. 1332, 109th Cong.(June 29, 2005).


  2 {2) See www.epic.org/privac,y/intemet/cookies [1].


  3 {3} 416 U.S. 21 (1974).


  4 {4} Id. at 85, 90(Douglas, J., dissenting).


  5 Acxiom Data: Unparalleled Global Consumer Insights [2] 2, available at https://www.acxiom.com.


  6 Acxiom Data: Unparalleled Global Consumer Insights [2] 3-4, available at https://www.acxiom.com.


  7 {7} Experian Experian Marketing Services: Consumer View [3], available at https://www.experian.com.


                                                                                             A 1
  Case Date
        2:21-cv-12125-BRM-LDW             Document
            downloaded: April 26, 2021 6:52 pm     1-2 Filed 06/03/21 Page 24 of 31 PageID: 30

 8 {8) Equifax, Compiled Data [4], available at wwvv.equifax.com. In 2017, Equifax had credit information on 820 million
     consumers. U.S. House of Representatives, Committee on Oversight and Government Reform Majority Staff Report,
     The Equifax Data Breach [5] 15(Dec. 2018), available at https://republicans-oversight.house.gov.


 9 U.S. House of Representatives, Committee on Oversight and Government Reform Majority Staff Report, Thel,q],lifm
     Data Breach [5]2(Dec. 2018), available at https://republicans-oversight.house.gov.


  10 {10) Fed. Trade Comm'n,FTC Charges Data Broker with Facilitating the Theft_of_Millions ofDollars from Consumers'
      Accounts(Dec.23,2014)[6], available at www.ftc.gov.


  1 1 {11) See Frank Pasquale, The Dark Marketfor Personal Data, N.Y. Times, Oct. 16, 2014.


  12 {12} See, e.g., Stephanie Clifford and Quentin Hardy,Attention, Shoppers: Store Is Tracking Your Cell, N.Y. Times, July
       14,2013; Your Privacy for Sale, Consumer Rep.(Oct. 2006).


 13 {13} See James
     28.2013 [7], available at www.nytimes.com (describing the practices of NSA in analyzing phone call and e-mail logs,
     along with material from "public, commercial and other sources, including bank codes, insurance information,
     Facebook profiles, passenger manifests, voter registration rolls and GPS location information," for both foreigners and
     Americans alike).


 14 {14) For instance, in the 2016 election the data analytics company Cambridge Analytica claimed to have developed
     "psychographic" profiles on potential voters that the Trump campaign could exploit to grow its voter base. See
     Nicholas Confessore and Danny Hakim,Data Firm Says "Secret Sauce"Aided Trump; Many Scoff N.Y. Times, Mar.
     6,2017, at Al. See also Jim Rutenberg,Data You Can Believe In: The Obama Campaign's Digital Masterminds Cash
     In, N.Y. Times Magazine, June 20, 2013. One data-mining company that specializes in voter information, Aristotle,
     Inc., advertises that it maintains a "massive and ever-expanding database [that] includes over 190 million U.S. voters"
     and that it can "microtargetn" individuals based on their "interests and hobbies," along with "political district, political
     party affiliation, super-voters, gender, ethnicity, marital status, wealth, educational level and presence of children."
     http://aristotle.com/political-data [8].


 15 {15} Video Privacy Protection Act of 1988, 18 U.S.C. § 2710.

 Several states have similar acts, some of which extend beyond prohibiting merely the disclosure of video rental records to
     the disclosure ofthe purchase or rental ofany written materials. See, e.g., Mich. Comp. Laws § 445.1712(known as
     both Michigan's Preservation ofPrivacy Act and the Video Rental Privacy Act)(prohibiting, with exceptions anyone
     who is "engaged in the business of selling at retail. .. written materials" from disclosing information about the
     transaction in a way that "indicates the identity ofthe customer"). See also Coulter-Owens v. Rodale, Inc., 2015 WL
     575004, at *4(E.D. Mich. Feb. 11,2015)(denying dismissal of claim under state video rental privacy act arising from
     the alleged sale by the defendant, a magazine publisher, of subscribers' information to data-mining companies). The
     Sixth Circuit recently limited the reach of Michigan's act by concluding that a magazine publisher that used
     independent third parties to sell subscriptions could not be liable to a customer who had bought a subscription to its
     publication because the publisher was therefore not "in the business of selling at retail." Coulter-Owens v. Time Inc.,
     695 Fed. Appx. 117, 123-124(6th Cir. 2017).


 16 {16} Cable Communications Policy Act of 1984,47 U.S.C. § 551(c). Note that the USA PATRIOT Act expanded the list
     of disclosures permitted by the Cable Communications Policy Act by adding certain disclosures made to specified
     government authorities. Pub. L. No. 107-56, § 211 (Oct. 26,2001), amending 47 U.S.C. § 551(c).


res••••••irrUt l'Untifs.,n1 rosin .7.••••••.••   UTy•e•   A   vinlilT1113   T1' A 1
Case Date
      2:21-cv-12125-BRM-LDW             Document
          downloaded: April 26, 2021 6:52 pm     1-2 Filed 06/03/21 Page 25 of 31 PageID: 31
     17 (17) Most health insurers and providers must comply with the Privacy Rule promulgated pursuant to the Health
     Insurance Portability and Accountability Act(HIPAA). 45 C.F.R. §§ 160.101 to 160.312, §§ 164.102 to 164.534. The
     HIPAA Privacy Rule generally prohibits covered entities from using or disclosing protected health information except
     as specifically allowed. Among the permitted disclosures are those to CRAs for purposes of payment,so long as the
     disclosure is limited to the following information: name and address, date of birth, Social Security number, payment
     history, account number, and name and address ofthe health care provider. 45 C.F.R. §§ 164.501, 164.506(c)(1). In
     2009, Congress expanded the categories of those subject to HIPAA's anti-disclosure requirements in the Health
     Information Technology for Economic and Clinical Health Act(the HITECH Act). Pub. L. No. 111-5, 123 Stat. 115
    (Feb. 7, 2009)(codified in scattered sections of titles 26 and 42 of the United States Code). See also 45 C.F.R. §
     160.103 (containing an expanded definition ofthe "business associates" who are subject to the anti-disclosure
     provisions). For a discussion ofthe HIPAA Privacy Rule, see National Consumer Law Center, Collection Actions §
    9.3.4[9](4th ed. 2017), updated at www.ncic.org/library. See § 5.4 [10],supra,fora discussion ofthe FCRA's
     restrictions on medical information.


18 (18) Family Educational Rights & Privacy Act of 1974, 20 U.S.C. § 1232g.


19(19) Federal law prohibits firms and persons who regularly prepare income tax returns for others from disclosing
    personal tax information or using it for other purposes, with a few exceptions. 26 U.S.C. § 7216. The Privacy Act of
    1974,5 U.S.C. § 552a, requires all government agencies, whether federal, state, or local, that request Social Security
    numbers to provide a disclosure statement that explains whether the consumer is required to provide the number, how it
    will be used, and under what statutory authority the agency is requesting the number. The Act provides that a consumer
   cannot be denied a benefit for refusing to provide the number unless the number is required by federal law (or the
    disclosure is to an agency that had been using Social Security numbers prior to enactment ofthe Privacy Act).
    Although usually a consumer is not compelled to disclose her Social Security number to a private business, no federal
    law prohibits them from asking for it or from refusing to do business with a consumer who refuses to provide it.


20 (20)fed Trade Cornm'n, Data Brokers. A Call for Transparency and Accountability. at i(May 20141[11], available at
     www.ftc.gov.


21(21)Id. at vii. The FTC noted these specific concerns:"Data brokers acquire a vast array of detailed and specific
    information about consumers; analyze it to make inferences about consumers, some of which may be considered
    sensitive; and share the information with clients in a range of industries. All ofthis activity takes place behind the
   scenes, without consumers'knowledge."Id.(emphasis added).


22 (22) The Act additionally imposes some restrictions on users of consumer reports and imposes obligations on those that
    furnish information to CRAs to provide accurate information. See Chs.6[12] and 2[13],supra. Some state laws give
    consumers the right to deny access to, or to "freeze," their consumer reports. See § 9.4.1.[14],supra, and Am...J:1[15],
    infra.


23 (23) See § 2.7.5 [16],supra.


24(24) U.S. Gov't Accountability Office, GA0-06-674,Report to the Committee on Banking, Housing and Urban Affairs,
    U.S. Senate: Personal Information: Key Federal Privacy Laws Do Not Require Information Resellers to Safeguard All
   Sensitive Data(June 2006). See generally Ch.2[17],supra (discussing what constitutes a "consumer report" and
   "consumer reporting agency").


25 {25} See §        [18], infra.


26(26) For example,through wiretapping. See, e.g., 18 U.S.C. § 2510; Cal. Penal Code §§ 631 to 637; Conn. Gen. Stat.
        §§ 53a-187 to                    .     .                      rir
                                        A • .;ntoo   t   T                               Al
   Case Date
         2:21-cv-12125-BRM-LDW             Document
             downloaded: April 26, 2021 6:52 pm     1-2 Filed 06/03/21 Page 26 of 31 PageID: 32


   27 {27} For example, the disclosure ofcustomers' video recording rentals. See, e.g., Cal. Civ. Code § 1799.3 (West); Conn.
       Gen. Stat. Ann.§ 53-450; Iowa Code Ann. § 727.11.


   28 {28) 15 U.S.C. §§ 6801 to 6810.


   29 {29} See § 18.4.1 [18], infra.




Source: National Consumer Law Center, Fair Credit Reporting [9th ed.], updated at www.ncic.org/library
Source URL: https://library.ncic.org/fcr/1801-0


 Links
[1] http://www.epic.org/privacy/intemet/cookies
[2] https://www.acxiom.com/wp-content/uploads/2019/02/Acxiom_Data_Overview_2019_02.pdf
[3] https://www.experian.com/marketing-serviceshargeting/data-driven-marketing
[4] http://www.equifax.com/compiled-data/
[5] https://republicans-oversight.house.gov/wp-content/uploads/2018/12/Equifax-Report.pdf
[6]https://www.ftc.gov/news-events/press-releases/2014/12/ftc-charges-data-broker-facilitating-theft-millions-dollars
[7] hftp://www.nytimes.com/2013/09/29/us/nsa-examines-social-networks-of-us-citizens.html?_r=0
[8] http://aristotle.com/political-data
[9] https://library.ncic.org/ncic/link/CA.09.03.04
[10] https://library.ncic.org/ncic/link/FCR.05.04
[11] https://www.ftc.gov/systena/files/documents/reports/data-brokers-call-transparency-accountability-report-federal-trade-
 commission-may-2014/140527databrokerreport.pdf?utm_source=govdelivery
[12] https://library.ncic.org/ncic/link/FCR.06
[13] https://library.ncic.org/ncic/linIc/FCR.07
[14] https://library.ncic.org/ncic/linIc/FCR.09.04.01
[15] https://library.ncic.org/ncic/link/FCR.AH
[16] https://library.ncic.org/ncic/1inIc/FCR.02.07.05
[17] https://library.ncic.org/ncic/linIc/FCR.02
[18] https://library.ncic.org/ncic/linkJFCR.18.04.01




  f`ny•sivierl,t Xitttie.••nl   FEALILITID Tm                                            A 1
                                                                                            •Zo
Case 2:21-cv-12125-BRM-LDW Document 1-2 Filed 06/03/21 Page 27 of 31 PageID: 33
     trellit`eiThidada,
     PqaPfere:OefT#Relacted4-
     ged;itaIRdurtififf.06000,00.6
                                  ,                ---1-
                                                 Rdootedt
                                                                                                                             Ili:Sit-a
                                                                                                                                                         Iii§e4E0-0
     tO.:92,t413:,plaitA Reda:Cted •
                                                                             ,    .rn                     piti.:„Ttlers,tAI)M1:4,zukttili87..17
                                                                                                                                . . „ 741-2e51All
                                                                                                      kedirtted •
                                                                          471,--.4261551451

     i -ii.:6iiiig,(1.@irlditilfilialit,caNdittre'.ittOda•(ted:     • ,igfiFactIMPligtfd4lifiveigfirsSrdilriffctlfiggtirelifTelitlitolasqf
     Viractha

      lnAtig!10,1AY,0,05,0:0),01,05102;,§:efrOAlkei,P0a               rit,M UretROda              .         .„0'001#00,40,a)1.1161719,:Pti9rIkAat.grja.Y.44,i4
      aivaIlablettoqyoiif113leasVcaII usAoll-freeiat =8717426-5514'isittittiat,itiel
                                                                                .. t_aifoiititict        na d ctis-SLo ptiofts.iteatrAreA1esC
     ;suitedlforgyoul          •                                 .
             resolve the                         r y                                            card rnemBes iewlii Redacted
     SiotTaftpplicat o                          d Pjeorul4lp661)116,111 '
                                                                        „ l:' bPapp'ro
                                                                    .:tenlw
              1Y„    ha          ittC5W5fiecifift Ylatttglirler614,040t.P01,9.01i9.1il'                              -                                                  ent
            • i.S1_6iPiiii4e-,ge,e01601-ifittittitiffig .raltiRedacted
                                                                 -• • •-. raceatiliCP667,67iilpgribtIaVeiiidy•Ctir4folriRealc'tici..• •-
            • "k0.64),LayeAffi00.11v-61:20dlitted.'         eactountq
              ;Redatted: " — ideteptibieS,ditiqyjauLdoovot, evek he;:,m9ia ;.c.apect rtoloake hetnunimiireltiagrifent'on'-this:
               fleiritzedatt6d•                                                   •   •       h-.41w.1
                                                              •   -             -           -                                        - •
    kV,Ve;(hopelhatrukirilltilddresettitsw„LanebNearii6ValiaoleMonaanct:Tues,larn..9JV .                         •0"?'8TOL8p1  :6 44izirriii'
                                                                                                                                            ,.
    VIkte,,Zastem meek
                                                                                                                  ,
   '
   'q'lfrillg                                                                                                                            11,k.
     uied,fordiats:purpose     !.,,,•,, •     - •               •
                                                           - •


    itrat-AttoonakafterfpaiiAndinierkticq,Ois,cofficepiill=provIdevigoyAtiltheilm),a.n.stxtgle,§§:phing-ppoilto.,y_v_.,„i..i.
    !iliff,OtOttogligggrt0147c,fga!titii,


                               ,
     r4fOtard.4ikirbi.)503:64:14640144t
           •          • -
           *,4 ISeQatorrespondenceto:!RlisIsthircA,
                                                 - ,A,Saniagek_11.1161,k..ieSign)
                                                                               ..                           ,
              ,Foriaccourpnforroat12napd43ayme,t1tisptione},Wooma•Occesds,;(ou,kky,e;atwwwoivaavantaoetsa x.om•
           Wealitialliihririalitelelikerktiralra"?thtfiNtIgictifeelin'n?'
                           ,,                 I                                     -
                                                                                                                       .1.:
     M,9       ip0PS9.09,                0,1ptireik019a e..mcfudoti.Fp.pcoupppje1§,Itcwn.0 b.er,41.51.6Attn,Atle.16:017,0Xidiglke..wig..7
                                                                                                     tirstsoiircecom y0(1'41.-61,
                                                                  cei7kblif:
                                                                           74614ri*t•a dr.o• -=4:ara
                                                                                                  t njcpcifitiy,ativi,atit4,tOji;i,lifidraAltuT
                                        uscat    .127„*.          ror'1.*16.'n         11.6.qu'elti
                                                                                                                                   -
     Ple-ai`ebe,advisedkttiatl!i;otp.Obvideaceess tv.youreffiaiNceountdoiari&theerieaTiluctlyelsowmafteltileAl
      r„eackthe,,ettta,OsjtlatAsy.ersto,d,:toixoyAy.,:ou,,,,haypl-prpyidecyy&4r,yvArt1.31‘epqAemaii;+,,q.mey,
     {emaTl 11onItonng'poUc1es and therefore may be read                                                           will coi,ttnbe to
                                          '••• - '
                                                 •        ••   • ••                        •      • • • • •   '•• ; • •' • ••' • • •




                      t0  rtes                  adares                                        _        9P.PAYING BYXREDIT.CA     Roinixoure
                                                                                                                                      ELOVV,..,
                                                                                       .               ,_,._ --,,
                                                                                                                ,c)
                                                                                                                 =.. ,.,,.-_-_ .1-
                                                                                                                                 .3.m__     _ __                        . .1
        Lr diFRSTO2'.,
       fig):Box1922                                                                1
                                                                                       rCAR011)..TWEkr: - •-                --       -• - yEARRATIVIDATE.-              '
       ;Wixom.MIriliKt3;
                       '
                       102i       ti

                                          ,


       'CHANGE'SERVICEREOUES,,..TE0,1                                                                                        _    ,„...        .
                                                                                                                                                    TAYIIIENT EME,
                                                                                                                                                                 "' -


                                                                                       - aS.,,c1u.!:11/,            ' ,IIALAIICEDUE
                                                                                                                      V.--,,,....
                                                                                                                                          '+
                                                                                                                                           i ,,..
                                                                                                                                                    • VALIOUNTRAID '
        (14200'4                                                                               ;Redectedi
                                                                                       ..,.. _ .                I    '=,Redected.i         j vs',



                                         "
         EDWARD!SCIBI IAJ
       .RO_OctOcr.                                                                                    iloopkiTo:,
         R9opc:teo.                                                                    TIRSTS-D.URcErAD                          .             _
                                                                                           OM28.

                                                                                                                                                             •
                                                                                                                              410

Case reigleNattrgifeliff0T0032
      2:21-cv-12125-BRM-LDW  -0
                              :7.- „, . Document 1-2 Filed 06/03/21 Page 28 of 31 PageID: 34
       Creditoi Redacted         .      •   ,
     1401,016-016).0.0i.r.i6I110$49,Z39701?766.0"e°441,.
     .10;f4A-.0*,1.-ffst,5403e0Sact00
                                                                                                                                                                           litsisqw
                                                                                                                                                                     - ..JEstrstsourse_,A, t e4-.
     10.,are.,ndelpviptl edacfOlt7c.,.,                                                                                                                       dvEintege,
                                                                                                                                                                      ,t1C1
     1)ffeleiRaiiingjtk,.!',001   ,,?4,20„i                                                                1205iBrjrigyVe-e'ddtSiStithiWiiiiitirit*Y111'08.̀411£0:3
                                                                                                                                                                 ,4205 1ti44



             -eirsnrircirthTtSb'uqrliry*TrilitenseL                                                 7
                                                  ciffrouliiiiTiSiligalt..qilialirfairiad aporoun a     efe'd. ,
      ActiiuiWartdmelwouiddike-toNvoititilthWin.ocitbmwto".,e,sutIonA/eare iln offer you4hel:ppoituriiiyaliftettieloue
     r.
      a.P.C_PA.M.t.OYSh9PARIgir911.09AIWPOPAS,34/0146?;
                                                          •   —                                  71'W!
                                          fSettle:foriiPortiOttof;the,BaltincectilfgethanthAvold1FuftherZollection„Effortv
                                                                             4

                                                                           - 4
                                                                                  9
                                                                  ,•                                     ciptioft#A''
                              .3Total:Settigment,                                                                                                            „`Total SettlettePtOffe
                                                                                                     :1$731424"1
                             1:Number4               4    avments                  '           gitiftliefefrAke-tit:51
                                                    At.
                                                                                       .,0-66-thic6ptaericAnyot761:::                       I
                                                                                                                                                          AltiiittilitiPaymentAmount
                                                                                                                                                             -
                    1                                                                                                                                             :431567i
                                                                       _              1_   _         j$6162
                                                                                                                                                               -
                                                                                                 fetillitiv.;0844-20:

                                                     -,,
                                                       ,r-
      renew theseioffers4
                        .



      itiltarolijkliiiiirtteteltEVROVsliki147,.bigia,Wir9,763i1110.qaa
     1.,thiediciaiiiiiiii- Avirep,),.ouliiitisirciiiruVitAfgE.:4400,10 iiy,914*.g,c,iligI9.0:9,prif,C2,tista
      WeraTerdirailibleViti Ngiii.00,01".CdfWguTs111.510ike,10.1tils
     - • -1/41.7:    7.0....74-.41V.V.C.,
                                       ,,,,
                                          ,;-•:11   .s.           -                    r                    •    ..



              ,                       .
    firstsourceAdventageALCI
    'kerp.!ewnaIDebtRecveryp,Agen'cy.
                                                                 .4. 4,-      ,
                                                                              W. ""t V..et-tst •                                                                                   ,
                                                                                                                                                                                   t tnt    VIP;:`?                    -
     alils,communicatiori,lstrottrirdebtcojlector
       ;                I                        F,ThisisianattemptIo... .--collectAvdebtAnd,
                                                                             .                                                                               ,..
                                                                                                                                                             any,;informationYontainelzA
                                                                                                                                                                                       J,11,0,
     ;useckfokthatpurpose?..                              -            •


                                             Customer Service and Payment Information
    '---9461131iiiiirtiiille411117416'611
                p          _                        -          ;ttrilt uters.;1100=662
                                                                               4,,
                                                      -;           •    - -            •-•;;.
                  171Ciiiit.SAEglirrqtr710(1\161
                                              '   r„alitliiiidafliaryNiiii,4'.1.0elfriiiiilai-AiiiiirtiamiBpnvSaturclayiear0712pm:
                                                11W

       :IMSOC`contsfioncl
              -                  n        Irstsburce_, vdA, antag LLC4205)BritEintWoix1s:„§oUth,l'Arheft0ISIYAA22817;
                       •••
        _ ..Fo ccountInforrnation-and,paymentop onsnyou mapaccess ouroebsiteatqwww:mvadvantagefsamom




                                                  f.'4#1:1ElitsIbligebta4FAiiroVEKKruinitiAlliragi*Y.::
                      •••                                                                                                                                                                                                       a• •
                    notsentcorrespondence tolhls•Vlyess.                          L.  _  . _gl                                             EPAYING BY.CREDIT,CARD,FILUOUTBELOW:4 --                           - - -.)
                                               4
                                                                                                                                                                                                            -----
                                                                                                                                                                                     j__.........
                                                                                                                                                                                               74-..] •
                                                                                                                                                                       '
      (  Pcft01062.2z,,..,„
      k11,txvisiAt.1304.022(,_
                                                                                                                       g       ,                                 .
                                                                                                                                                                                        ;L.
                                                                                                                                                                                       ...,..- --. ,,,-2-.:._._    _



         i,' c: tiAti6g.si."R0119No-grottgl                                                                           .I1
                                                                                                                      itlICINVURE.1
                                                                                                                      ......._ ..                                                                t?./re/Pir G.Fffr           . I
                                                                                                                      ,'..I___ •-• .......__ . --. •    ......        .,..----.----.----. - ..., .
                                                                                                                                                                                                 .. ,...-.,.--,..,-.---,,......,i
                                                                                                                                                                                       : ,=•.,     ,--------:,.
         .,1;c)Kci.g10                                                                                                ,                         meda.c.ted


                            Vill
      ii..A4.1,141,1111!111r                                                               113                          4

                       PAHA
     (Redacted;
           ,                                                                                                           r
                                                                                                                       M_'le' aVir
       •z
                 •   ;                                                                                                      "4-   irstg9-,4—
                                                                                                                                           '                   t-E--t
    • Redacted
          . .                                                                                                                                          EADVANTA
                                                                                                                                                           •"




                                        'IMPORT
                                                    .„,L                         iikeiiitlittitid/Elbiiauralireii cigialt-/'s4i4rii;                                    'iliiii.
Caseittaternene6,.'ate:iiii=o9=20
     2:21-cv-12125-BRM-LDW Document 1-2 Filed 06/03/21 Page 29 of 31 PageID: 35
    Creditor:Redpcted
    )Aceountminitiereridirig.A#                                  •                .
    itX1r,ReferencettkRedacted•
    tfhlana,OwedRedatted                                                                                                                         —
                                                                                                                                             .         Mr,stqour,c,er Ady.af,dpg&a,,JACA
        er-Expiration,Date,•07-24-20                                                              O59Tan            oo           tii                                         —


       rifeRtifartirafitir
                                                                                                    .                                                                       ••••
            _Vi tleitta`ii_d1Mieo,Usitiay,15-
                                           _eliamtigridiffldiinet-Frigyiti(pheitialatr;eiF"oftiedlcin,46(friabbVe:tri6ritiolieilRedatteii
    0,ecountiindtweNyoukf:11 94.6workswithkyou3to:epmetto..asolution e.,:arelyintingloiofferiyou.thwoppontinity..toisettlelour
    6 " •     f-A,,s- •                                                                                                               •   7,4.
    ,96th.i.
           11tV'Oli041,59)sir.19.41t16.6 9.111!9,91.#@.16*.
                            ttifirelciP4:PortiorvoittheAaalance'OwedWOM7iiiiatiftherTMillectionIEffiiit:41

                111111111111101tootiolvoll11111111111                    .11M11.111Obtlen-42mm                                    •111111111ebtitifl#311111111=111
                      30181.Settle mentOffe                                  rIcifillgetilement-Offe(,'                                    017§ItiretieVolfg`V-                      7:743
                                                                                                                                                                                      .  1-
                                                                                                                                                                                          • 14



                             $6031991                                                 3671A6.,                                    'i
                 t. Nilifiber.,00aVirients                                    !Ku                       I                          •        NtimberJaaff,Payme!:its
                                                                                        k.,k12
                 ii              1.
                                                                                                                                            cirttfirygbyrnepVAnioil
                 1 vItToilniVIYeitmerantient;                               MonthlvAPavnenteAmount.1                                                        _     ..
                                                                                                                                                 _ 130i764

    .:-.. .,,, ,,:i.„- -.„4• A;-:,-••••••••,,,,.i.i.,•;,,,----.•::     ".....1,--,-•                                /,,,,,,.  „1 -P,4,
                                                                                                                                  "et'. ' ' :,....—.,
                                                                                                                                              ' ,o, 1... ....- ',.• ..,..;,-,,,...,),. ,-
    grvaccept,:opeAf4hper.offe'lmo00ellee'lliusfett;87,7420S141330,i0g2 -: OARATOriete4VeTi.i13-lii-Otr6e11 -at ft.--
    iferreifThhOte;m!
                                                                                                                                                  -...:.' - _..----,
                                                                   390egity•cs..t15ktia I.E,i er6WO„0,,EoJ0 ..,c,iu-i „q, c c.
                                                                                                            :                                j*„ip404001#040d4WIA
    Oftqi1,09)11901a)***440$07,                                                                    -7, ,04110901#;.-ONO.Y014P'
     M.P..71115,PAYA,brOVist4YOu'rattkeliffiglidLirslige-ditikeit..4'
    Rocilhouldl.under%andfandkcinsderatheiterms;':otanp„                                                crtenbefore,
                                                                                                          .                  agreeinglto it-
                                                                                              .:.,
                 Iy
                 7041  .4461.1C
                                       ,- t •
                                                       •                                                                                         ok,
    TA"Pir0f9,43,19MIrC,ISDt3e COVPD95
                                     ,9PAO'



    ,usettfort          •purOose'v


                                                              Customer Service and Payment Information
        laitireslif0:411;91,
         rp'office-1,16-ureim6fern'-fi                      m 60iiiffeptii                       a 0-66,:igioygd




                                                                                                                                                         iiibzfricroa_Auxvcin-V82087214
                                          -'"'PfliftsiiiirstilEICaRtPa*Brict                                                                                            r

         • •
                                                                                                                                                                                                -

           09tAPAO Pgr.e.VOnderiCfgOOTS:addreSSzt                                                                        OF PAVING 13WCRSOIT-CAROFILL
                                                                                                                                                    , OUTBELOW                              -7.1;
                                                                                                                                                                                                -,,,k
                                                                                                                                                                            ---„.;
                                                                                                                                                                 r---1r,---z•--
                                                                                                                                                 , ''-O.
                                                                                                                                                     -
         :C4f_RsT(19...t                                                                                                                                        IL -__..i3       i‘
                                                                                                          V450 M.LSOZ:-..-...      --- ----,---'

         ;a4;61..tegodi,-Aidg6t65-1                                                                                                                 '
                                                                                                                                       •. , -- - ---' ----- -,- • --=-    ..ymoi,&,
                                                                                                                                                                     1 mmt!       ,
                                                                                                                                                                                  ,.
                                                                                                                                                                                   -,-
                                                                                                                                                                                     ------y



                                                                                                                                                           - - 1-

         914)..g.i?fh                                                                                     ,
                                                                                                          ,                  F.1.0(.4icted                  ... !'"Sh



                                                                A    ,

  r
  =o     110011440411AftglihPANWPOU
        :ELANARDSGIBILIkk
       'Redacted     •                                                                                   444(05iiiWelit-11
        ,IRerlatted,                                                                                                           '
                                                                                                                               '
                                                                                                         :F,IRAT-kOLIFICICAP6V"A
                                                                                                                       '         NTA'GF1i-f.n1
                                              r
                               nii , x0,_i• ,
                                            L-7.1.3.`"/=.-^- ta:c=1=iff:=.1-7: a=',';'ZI-i...""a
                                                                                              :  -
                                                                                                 ...../11. sia:--,.
                                                                                                                 -7...."`•• Tkalt'Ll,grirZt-:"-
Case 2:21-cv-12125-BRM-LDW Document 1-2 Filed 06/03/21 Page 30 of 31 PageID: 36




                         Civil Case Information Statement
--Case Details: ESSEX I Civil Part Docketit L-003415-21

 Case Caption: SCIBILIA EDWARD VS FIRSTSOURCE                     Case Type: COMPLEX COMMERCIAL
 ADVANTAG E, LLC                                                  Document Type: NJ eCourts Case Initiation Confirmation
 Case Initiation Date: 04/28/2021                                 Jury Demand: YES -6 JURORS
 Attorney Name: YONGMOON KIM                                      Is this a professional malpractice case? NO
 Firm Name: KIM LAW FIRM LLC                                      Related cases pending: NO
 Address: 411 HACKENSACK AVE STE 701                              If yes, list docket numbers:
 HACKENSACK NJ 07601                                              Do you anticipate adding any parties (arising out of same
 Phone: 2012737117                                                transaction or occurrence)? NO
 Name of Party: PLAINTIFF : Scibilia, Edward
 Name of Defendant's Primary Insurance Company                    Are sexual abuse claims alleged by: Edward Scibilia? NO

(if known): None



       THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                       CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




  Do parties have a current, past, or recurrent relationship? NO

 If yes, is that relationship:
 Does the statute governing this case provide for payment of fees by the losing party? YES
  Use this space to alert the court to any special case characteristics that may warrant individual
  management or accelerated disposition:


 Do you or your client need any disability accommodations? NO
         If yes, please identify the requested accommodation:


 Will an interpreter be needed? NO
          If yes,for what language:


 Please check off each applicable category: Putative Class Action? YES Title 59? NO Consumer Fraud? YES




 I certify that confidential personal identifiers have been redacted from documents now submitted to the
 court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

 04/28/2021                                                                                            /s/ YONGMOON KIM
 Dated                                                                                                            Signed
      Case 2:21-cv-12125-BRM-LDW Document 1-2 Filed 06/03/21 Page 31 of 31 PageID: 37
ESSEX COUNTY - CIVIL DIVISION
SUPERIOR COURT OF NJ
465 MARTIN LUTHER KING JR BLVD
NEWARK           NJ 07102
                                              TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (973) 776-9300
COURT HOURS 8:30 AM - 4:30 PM

                             DATE:   APRIL 29, 2021
                             RE:     SCIBILIA EDWARD VS FIRSTSOURCE ADVANTAG E, LLC
                             DOCKET: ESX L -003415 21

       THE ABOVE CASE HAS BEEN ASSIGNED TO:   TRACK 4.

     DISCOVERY IS PRESUMPTIVELY 450 DAYS BUT MAY BE ENLARGED OR SHORTENED BY THE
JUDGE AND RUNS FROM THE FIRST ANSWER OR 90 DAYS FROM SERVICE ON THE FIRST
DEFENDANT, WHICHEVER COMES FIRST.
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

       THE MANAGING JUDGE ASSIGNED IS:   HON KEITH E. LYNOTT

        IF YOU HAVE ANY QUESTIONS, CONTACT TEAM     002
AT:    (973) 776-9300 EXT 56908.

      IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
 CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
      PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2.
                            ATTENTION:
                                             ATT: YONGMOON KIM
                                             KIM LAW FIRM LLC
                                             411 HACKENSACK AVE STE 701
                                             HACKENSACK       NJ 07601

ECOURTS
